Name: Council Directive 85/73/EEC of 29 January 1985 on the financing of health inspections and controls of fresh meat and poultrymeat
 Type: Directive
 Subject Matter: agricultural activity;  animal product;  cooperation policy;  health
 Date Published: 1985-02-05

 Avis juridique important|31985L0073Council Directive 85/73/EEC of 29 January 1985 on the financing of health inspections and controls of fresh meat and poultrymeat Official Journal L 032 , 05/02/1985 P. 0014 - 0015 Finnish special edition: Chapter 3 Volume 18 P. 0104 Spanish special edition: Chapter 03 Volume 33 P. 0152 Swedish special edition: Chapter 3 Volume 18 P. 0104 Portuguese special edition Chapter 03 Volume 33 P. 0152 *****COUNCIL DIRECTIVE of 29 January 1985 on the financing of health inspections and controls of fresh meat and poultrymeat (85/73/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in order to make the health safeguards offered to the consumer uniform, Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC (5), provided for the implementation of health inspections and controls in respect of fresh meat likely to be involved in intra-Community trade; Whereas, in order to safeguard human and animal health within the Community, Directive 72/462/EEC (6), as last amended by Directive 83/91/EEC (7), provides for health controls to be carried out by the competent authorities of the Member States upon importation of fresh meat and for inspections to be carried out by veterinary experts of the Member States and the Commission within the exporting third countries; Whereas Directive 64/433/EEC relates only to fresh meat likely to be involved in intra-Community trade; whereas, however, the authorities of the Member States have introduced national controls for fresh meat intended solely for the national market; Whereas Council Directive 71/118/EEC (8), as last amended by Directive 84/642/EEC (9), makes provision for health inspections and controls for fresh poultrymeat; Whereas these health inspections and controls give rise to the collection of fees which are at present financed in different ways in the individual Member States; whereas these differences are liable to affect the conditions of competition between lines of production which are for the most part covered by common organizations of the markets; Whereas, in order to remedy this situation, harmonized rules on the financing of the said health inspections and controls should be laid down; Whereas, owing to the provisions and administrative procedures of national management and financing, a further two-year period should be granted so as to allow the Hellenic Republic to apply the necessary machinery for collecting the fees relating to inspections and controls, HAS ADOPTED THIS DIRECTIVE: Article 1 1. As from 1 January 1986 the Member States shall ensure that: - fees are collected when the animals referred to in paragraph 2 are slaughtered for the costs occasioned by health inspections and controls, - in order both to ensure equivalence of treatment as provided for in Article 15 of Directive 71/118/EEC and to cover the costs provided for in Directive 72/462/EEC, provision is made for the collection of a fee on meat referred to in those Directives imported from third countries, - any direct or indirect refund of fees is prohibited. 2. For the puposes of this Directive, 'animals' means domestic animals of the following species: bovine (including buffalo), swine, sheep and goats, domestic solipeds and hens, turkeys, guinea-fowl, ducks and geese. Article 2 1. The Council, acting by a qualified majority on a proposal from the Commission shall, before 1 January 1986, take a decision on the standard level or levels of the fees referred to in the first two indents of Article 1 (1) and on the detailed rules and principles for the implementation of this Directive, and on possible exceptions. However, the levels of fees to be collected for meat coming from slaughterhouses that are not approved under Directive 64/433/EEC shall not be fixed except in connection with the adoption by the Council before that date of rules of inspection for that meat. 2. Member States shall be authorized to collect an amount exceeding the level or levels referred to in paragraph 1 provided that the total fee collected for each Member State remains lower than or equal to the real figure for inspection costs. Article 3 Before 1 January 1990 the Commission will submit a report on the experience gained, together with proposals for possible amendments to the abovementioned Articles. Article 4 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. However, the Hellenic Republic shall have an additional period of two years in which to comply with it. Article 5 This Directive is addressed to the Member States. Done at Brussels, 29 January 1985. For the Council The President G. ANDREOTTI (1) OJ No C 168, 28. 6. 1984, p. 4, OJ No C 97, 29. 4. 1981, p. 12 and OJ No C 162, 22. 6. 1984, p. 10. (2) OJ No C 87, 5. 4. 1982, p. 116 and opinion delivered on 17 January 1985 (not yet published in the Official Journal). (3) OJ No C 307, 19. 11. 1984, p. 1 and opinion delivered on 12 December 1984 (not yet published in the Official Journal). (4) OJ No 121, 29. 7. 1964, p. 2012/64. (5) OJ No L 59, 5. 3. 1983, p. 10. (6) OJ No L 302, 31. 12. 1972, p. 28. (7) OJ No L 59, 5. 3. 1983, p. 34. (8) OJ No L 55, 8. 3. 1971, p. 23. (9) OJ No L 339, 27. 12. 1984, p. 26.